                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         UNITED STATES OF AMERICA,
                                   7                                                       Case No. 12-CR-00862-YGR-2
                                                        Plaintiff,
                                   8
                                                  v.                                       PRE-TRIAL ORDER NO. 2: FURTHER TRIAL
                                   9                                                       SETTING ORDER & ORDER RE: MOTIONS
                                         BRIAN FEDERICO,                                   IN LIMINE
                                  10
                                                        Defendant.                         Re: Dkt. Nos. 357, 358, 359, 360, 361, 362,
                                  11
                                                                                           363, 364, 365, 367
                                  12
Northern District of California




                                              Having considered the filings to date and the regularly scheduled conferences, and for
 United States District Court




                                  13
                                       good cause shown, the Court enters the following orders:
                                  14
                                       A. STANDARD TRIAL ORDERS
                                  15
                                              1. Trial Date and Schedule: The trial of this matter is set for jury selection to begin on
                                  16
                                                  Wednesday, August 28, 2019 with evidence to commence on Wednesday, September
                                  17
                                                  4, 2019.1 For the reasons stated on the record, the defense motion to continue the trial
                                  18
                                                  date is DENIED. (Dkt. No. 367.)
                                  19
                                              2. Procedural Stipulations: Attached hereto as Exhibit A is an outline of stipulations.
                                  20
                                                  To the extent agreed upon, each party shall sign and file file said document by Friday,
                                  21
                                                  August 30, 2019.
                                  22
                                              3. Exhibits: The jury may not be shown any exhibits until admitted into evidence or
                                  23
                                                  stipulated by the parties as to admissibility without the express permission of the Court.
                                  24
                                                  If appropriate, the jury will be allowed to use a secured laptop computer to review
                                  25

                                  26          1
                                                The Court notes that although, and as indicated by the Court in its May 31, 2019 Pretrial
                                  27   Order No. 1, the trial schedule will be, generally, Monday through Thursday, from 8:30 a.m. to
                                       1:30 p.m., for the first week of trial, the schedule will extend to Friday, September 6, 2019 from
                                  28   8:30 a.m. to 12:00 p.m. (See Dkt. No. 347.)
                                   1   evidence admitted during trial. Counsel should review the Court's information in this

                                   2   regard found at: http://cand.uscourts.gov/jurypc.

                                   3   4. Notices to Defense Counsel: Defense counsel may reserve a conference room in the

                                   4      attorney’s lounge for the period of the trial. However, they are only available on a

                                   5      first-come, first-serve basis. Further, defense counsel must provide the Court with a

                                   6      form of order for any equipment or supplies requested to be brought into the

                                   7      courthouse.

                                   8   5. Witnesses at Trial: The party presenting evidence shall give the other party 24 hours

                                   9      written notice of the witnesses to be called unless otherwise agreed upon by the parties

                                  10      themselves. The parties are admonished that use of trial time is critical given the

                                  11      limited resources of the Court. All parties must have witnesses ready and available to

                                  12      testify. Witnesses may be taken out of order upon stipulation or with leave of Court
Northern District of California
 United States District Court




                                  13      provided that the circumstances giving rise to such an accommodation are promptly

                                  14      called to the attention of opposing counsel and the Court.

                                  15   6. Prior Proceedings: To the extent that the parties introduce prior trial testimony of Mr.

                                  16      Federico or any other witness for impeachment or other purposes, parties shall refer to

                                  17      that testimony as “testimony from a prior judicial proceeding.”

                                  18   7. Objections: There shall be no “speaking objections,” and no rebuttal unless requested

                                  19      by the Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal

                                  20      requested, “not offered for the truth.” If either counsel needs to make a better record,

                                  21      he/she may do so when the jury is out at the next break.

                                  22   8. Requests for Transcripts: If transcripts will be requested during or immediately after

                                  23      the trial, arrangements must be made with the Court Reporter Coordinator (Telephone

                                  24      No. 510-637-3534) by Wednesday, August 21, 2019.

                                  25   9. Selection of Jurors: The Court will seat a total of twelve (12) jurors and four (4)

                                  26      alternates. Pursuant to Rule 24 Criminal Rules of Procedure, because the offense

                                  27      charged is punishable by imprisonment for more than one year, the government is

                                  28      allocated seven (7) preemptory challenges and the defendant is allocated eleven (11)
                                                                                 2
                                   1           preemptory challenges. Accordingly preemptory challenges shall be exercised in the

                                   2           following sequence:
                                                    Prosecution First
                                   3
                                                    Defense First and Second
                                   4                Prosecution Second
                                                    Defense Third and Fourth
                                   5                Prosecution Third
                                                    Defense Fifth and Sixth
                                   6
                                                    Prosecution Fourth
                                   7                Defense Seventh and Eighth
                                                    Prosecution Fifth
                                   8                Defense Ninth
                                   9                Prosecution Sixth
                                                    Defense Tenth
                                  10                Prosecution Seventh
                                                    Defense Eleventh
                                  11
                                               Batson motions must be made in a timely fashion. Argument on the same
                                  12
Northern District of California
 United States District Court




                                               shall be made outside the presence of the jury panel.
                                  13
                                            10. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to
                                  14
                                               conduct themselves at all times – on or off the record and whether or not in the
                                  15
                                               presence of a jury – in a professional and courteous manner during trial. Do NOT
                                  16
                                               approach other parties’ witnesses without permission. You may approach your own
                                  17
                                               non-hostile witnesses without permission.
                                  18
                                               During voir dire you will be allowed to use the bathrooms in the jury room so that you
                                  19
                                               do not share the facilities with the jurors. You may not linger in the jury room or use
                                  20
                                               any exit door other than the one leading to the courtroom.
                                  21
                                            11. Failure to Comply: Failure to comply with the obligations set forth in this order will
                                  22
                                               result in sanctions appropriate to the gravity of the failure, including, but not limited to
                                  23
                                               monetary fines and/or evidentiary sanctions.
                                  24
                                       \\
                                  25
                                       \\
                                  26
                                       \\
                                  27

                                  28
                                                                                      3
                                   1   B. ORDERS RE: GOVERNMENT’S MOTIONS IN LIMINE2

                                   2          1. GOVERNMENT’S MOTION NO. 1 regarding the admissibility of statements by defendant

                                   3              and co-conspirators is summarily DENIED as overbroad and merely a recitation of the

                                   4              Federal Rules of Evidence which defendant does not dispute. Defendant and counsel

                                   5              are admonished that the out-of-court statements (oral and written) of defendant and his

                                   6              alleged co-conspirators are not admissible and may not be elicited or included in

                                   7              testimony. Should cause exist to include them, the defendant must first gain the

                                   8              permission of the Court outside the presence of the jury.

                                   9          2. GOVERNMENT’S MOTION NO. 3 regarding references to selective prosecution or delay

                                  10              is GRANTED as unopposed. The defense shall not introduce evidence of selective

                                  11              prosecution or fault the government for any alleged delay in bringing the indictment or

                                  12              this action to trial. United States v. Oaks, 508 F.2d 1403, 1404 (9th Cir. 1974)
Northern District of California
 United States District Court




                                  13              (selective prosecution claims should be raised in the context of a Rule 12(b) pretrial

                                  14              motion). However, the defense may cross-examine witnesses as to whether their

                                  15              “memories have faded” given the passage of time. Pagtalunan v. Galaza, 291 F.3d 639,

                                  16              643 (9th Cir. 2002) (noting that delay increases the risk that witnesses’ memories will fade

                                  17              and evidence will become stale).

                                  18          3. GOVERNMENT’S MOTION NO. 4 regarding references to punishment is GRANTED IN

                                  19              PART as unopposed and DENIED IN PART. The defense shall not reference any

                                  20              punishment faced by Mr. Federico. However, the defense may cross-examine

                                  21              cooperating and co-defendant witnesses on their motives for why they are testifying,

                                  22              including any punishment they faced prior to and after pleading guilty. United States

                                  23              v. Larson, 495 F.3d 1094, 1102 (9th Cir. 2007) (holding that the district court erred in

                                  24              prohibiting defense counsel from cross-examining government witnesses about

                                  25              mandatory minimum sentences they escaped because of their cooperation).

                                  26

                                  27          2
                                                 The Court notes that the Government’s Motion in Limine No. 2 was resolved and is
                                  28   therefore not before the Court.

                                                                                         4
                                   1   C. ORDERS RE: DEFENDANT’S MOTIONS IN LIMINE

                                   2         1. DEFENDANT’S MOTION NO. 1 to exclude evidence relating to Count 6 of the

                                   3            indictment is DENIED without prejudice to raising an objection pursuant to Federal

                                   4            Rule of Evidence 403 at trial.

                                   5         2. DEFENDANT’S MOTION NO. 2: RESERVED. Defendant’s supplemental briefing on the

                                   6            issue of whether there is a constructive amendment to the indictment, first presented

                                   7            during the pretrial conference on August 16, 2019, requires additional briefing. The

                                   8            government’s briefing is due Thursday, August 22, 2019. Defendant’s response is

                                   9            due on Thursday, August 29, 2019. To the extent that the Court has any questions, it

                                  10            will address them during final conference before trial on Tuesday, September 3, 2019

                                  11            at 8:30 a.m.

                                  12         3. DEFENDANT’S MOTION NO. 3 regarding expert testimony by Justin Pino and Mark
Northern District of California
 United States District Court




                                  13            Funck is DENIED without prejudice.

                                  14         4. DEFENDANT’S MOTION NO. 4: RESERVED. The Court will issue an additional order

                                  15            addressing this motion.

                                  16         5. DEFENDANT’S MOTION NO. 5 to exclude testimony regarding “fraud,” “schemes,” and

                                  17            “kickbacks” is GRANTED IN PART and DENIED IN PART. The government may not

                                  18            elicit testimony containing legal conclusions. See United States v. Crawford, 239 F.3d

                                  19            1086, 1090 (9th Cir. 2001). However, witnesses may use words such as fraud,

                                  20            kickbacks, scheme based on their own understanding of the words’ meaning. The

                                  21            Court may issue a limiting instruction as to the jury’s role in determining whether fraud

                                  22            occurred as needed. See Hangarter v. Provident Life & Assc. Ins. Co., 373 F.3d 998,

                                  23            1016 (9th Cir. 2004).

                                  24         6. DEFENDANT’S MOTION NO. 6 regarding co-defendant plea agreements is GRANTED IN

                                  25            PART and RESERVED IN PART. The government may not introduce any plea

                                  26            agreements with co-defendant cooperating witnesses themselves as evidence of Mr.

                                  27            Federico’s guilt. Parties indicated an intention to consider a stipulation to address use

                                  28            of plea agreements and so the Court reserves as to the remainder of the motion.
                                                                                      5
                                   1         This Order terminates Docket Numbers 357, 359, 360, 361, 362, 364 and 367.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 20, 2019

                                   4                                              ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   5                                               UNITED STATES DISTRICT COURT JUDGE
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    6
                                                                                                                  Exhibit A

                                                                                                     UNITED STATES DISTRICT COURT
                                                                  1
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  2

                                                                  3
                                                                                                                         CASE NO.: YGR
                                                                  4       UNITED STATES OF AMERICA,
                                                                                                                         PROCEDURAL STIPULATIONS
                                                                  5              PLAINTIFF,                              (EXHIBIT A TO PRETRIAL ORDER)
                                                                  6            VS.
                                                                      ,
                                                                  7
                                                                                     DEFENDANTS
                                                                  8

                                                                  9
                                                                      PLEASE INITIAL AND SIGN as acceptable:
                                                                 10

                                                                 11   It is stipulated that the Defendant will be deemed present with counsel, and each of the jurors will be
                                                                      deemed present, upon reconvening after each adjournment or recess, unless the contrary is noted for
                                                                 12   the record.
                               Northern District of California




                                                                                For the Plaintiff ______________         For the Defendant _____________
United States District Court




                                                                 13

                                                                 14   It is stipulated that the Jury Instructions and the Exhibits may go into the Jury Room during
                                                                      deliberations.
                                                                 15             For the Plaintiff ______________            For the Defendant _____________
                                                                 16
                                                                      It is stipulated that the parties need not be present when, during jury deliberations, the jurors are
                                                                 17   excused for lunch, return for lunch, and/or are discharged in the evening and resume in the morning.
                                                                                For the Plaintiff ______________            For the Defendant _______________
                                                                 18

                                                                 19   It is stipulated that, during jury deliberations, the jury may recess without further admonition and
                                                                      without assembling in the jury box, and that they may resume their deliberations upon the Deputy
                                                                 20   Clerk’s determination that all jurors are present.
                                                                                For the Plaintiff ______________             For the Defendant _____________
                                                                 21

                                                                 22
                                                                      (Party Name) ______________________              (Party Name) _________________________
                                                                 23
                                                                      __________________________________               ________________________________
                                                                 24
                                                                          Signature (Plaintiff’s Attorney)                  Signature (Defense Attorney)
                                                                 25

                                                                 26

                                                                 27

                                                                 28
